                                   United States Bankruptcy Court
                             Northern District of Illinois, Eastern Division


IN RE: Lindsey Davis, III                                 )             Chapter 13
                                                          )             Case No. 21 B 01105
        Debtor(s)                                         )             Judge Deborah L. Thorne

                                  Notice of Motion/Certificate of Service
    Lindsey Davis, III                                                 Debtor Attorney: David M Siegel
    2533 South 16th Ave                                                via Clerk's ECF noticing procedures
    Broadview, IL 60155




On August 04, 2021 at 1:00 pm, I will appear before the Honorable Deborah L. Thorne, or any judge sitting in that
judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the following:

   To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and password.
   To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
meeting ID and password.
   Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 and the password is none. The
meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Wednesday, July 21, 2021.




                                                                      /s/ MARILYN O. MARSHALL
                                                                      MARILYN O. MARSHALL, TRUSTEE
                                   United States Bankruptcy Court
                             Northern District of Illinois, Eastern Division


IN RE: Lindsey Davis, III                                )             Chapter 13
                                                         )             Case No. 21 B 01105
        Debtor(s)                                        )             Judge Deborah L. Thorne

                             Motion to Dismiss Case for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, pursuant to 11 U.S.C. §1307(c)(6), and respectfully states the
following:

 1. This is a core proceeding under 28 U.S.C. §157.

 2. Debtor filed for Chapter 13 relief on January 27, 2021.

 3. This case was confirmed on May 12, 2021, for a total of 36 months with plan payments of $150.00.

 4. As of the filing of this motion, 6 months have expired since this case was filed.

 5. The plan is in material default as it cannot complete at the proposed terms.

 6. The balance on this case is approximately $17,998.38 and at the current rate, the plan will not complete for

    another 120 months.




WHEREFORE, the Trustee prays that the Court enter an order dismissing this case, and grant any such other
relief as it may deem proper.

Office of the Chapter 13 Trustee                                      /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                    MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
